ORDER

PER CURIAM.
Appellant F.T. appeals the judgment terminating her parental rights entered by the Circuit Court of St. Louis County as to her children C.T. and C.T. She argues that the termination was against the weight of the evidence and contrary to Section 211.447.4 RSMo (Supp.1999).
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s findings are supported by clear, cogent and convincing evidence. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion, for their exclusive use, detailing the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).